DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election of Species L2NI2(OAc)2] for Formula I and Zn3[Co(CN)6]2 for the DMC catalyst, in the reply filed on 01/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6, and 7 are withdrawn as non-elected species.
Claims 1-5, 8-31 are elected and being examined.

Information Disclosure Statement
The information disclosure statement filed 12/27/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-5, 8-15, 17-22, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  of copending Application No. 16/757,870 (hereinafter App. No. 16/757,870). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of App. No. 16/757,870 teaches each and every component and reads upon the claims of the present application in an anticipatory manner.
Claims 1-5, 8-15, 17-22, of the present application are read upon by claims of 1-3, 6-10, 47, 96, and 102-104 of App. No. 16/757,870.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-5, 8-13, 23-29 and 31, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim  of copending Application No. 16/987,153 (hereinafter App. No. 16/987,153). 

Claims 1, 3-5, 8-13, 23-29 and 31, of the present application are read upon by claims of 22-29, and 31-37, of App. No. 16/987,153.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-14, 17-21, 25, and 26, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,744,179 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,744,179 B2 teaches each and every component and reads upon the claims of the present application in an anticipatory manner.
Claims 1-14, 17-21, 25, and 26, of the present application are read upon by claims of 1-16, and 20-24, of U.S. Patent No. 10,744,179 B2.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 19, 20-23, 27-29, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites in brackets “L1” to “L23” however, the above “L1” to “L23” are not defined. 

Claim 19 recites “wherein M’…X’…” However, the formula M’(X’)p was previously deleted and thus, there is insufficient antecedent basis for this limitation in the claim.
Claim 19 further recites the phrase "such as" in line 13, and renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 20 and 21 recites “wherein M’…” However, the formula M’(X’)p was previously deleted  in claim 19 and thus, there is insufficient antecedent basis for this limitation in the claim. 

Claims 23 and 27 recites the formula (IV) with an “X” substituent. However, the amendment has deleted “X” and thus, X is undefined.

Regarding claim 28, the phrase “(e.g. O, N, or S)” which is "for example" and renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 22, and 29, are dependent claims that fails to alleviate the issues above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim 1-5, and 8-31, is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/012786 A1 in which citations are directed toward the US publication, US 2017/0204221 A1 to Keyworth et al. (hereinafter Keyworth) and in further view of US 2012/0232245 A1 to Jeong et al. (hereinafter Jeong).
Regarding claims 1-5, 8-22, 24, 25, and 31, Keyworth teaches a method of polymerization comprising a reaction of carbon dioxide with an epoxide in the presence of a catalyst having formula I (See abstract and para 12). Specifically, cyclohexane oxide (CHO), carbon dioxide (CO2) and the catalyst L9Ni2(OAc)2 at 1 atm, heated to 100 deg C, stirred for 2-16 hrs to form a polyether carbonate having a Mn of 25,400 g/mol (i.e. Dalton) with a PDI of 1.004, (Table 1, para  155-167), which meets the claimed high molecular weight polyether carbonate at the pressure and temperature with no starter cited in claims 1, 2, 14-16, 25 and 
    PNG
    media_image1.png
    395
    204
    media_image1.png
    Greyscale
, wherein R3 is (CH2)3, which meets the symmetric claimed formula (1) such as [L7M1M2(X)2(G)2] cited in claims 1, 3-5, and 8-13. 
Keyworth does not explicitly teach the double metal cyanide catalyst (DMC).
However, Jeong teaches the method preparing poly(alkylene carbonate) containing ether linkages, by copolymerizing epoxy and carbon dioxide with a metal complex prepared from a ligand and a DMC catalyst together (See abstract), which is in the same field of use of preparing polyether carbonates cited above in Keyworth. Jeong also teaches the DMC is specifically Zn3[Co(CN)6]2.xZnCl2.yH2O.zA, (para 35), which meets the claimed DMC cited in claims 1, 17-22. Jeong further teaches that the content of the ether linkages can be controlled/regulated by the amount of used DMC and the amount of carbonate is controlled by the CO2 pressure (para 55-58), which is a desirable in Keyworth (para 9 and 124-126).
It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to include the DMC of Jeong in the polyether carbonate  

Regarding claims 23, and 26-30, as cited above and incorporated herein, the combination of Keyworth and Jeong teaches claim 1.  Keyworth further teaches the above cyclohexane oxide (CHO) and carbon dioxide are reacted, wherein the CHO meets the claimed formula (IV) wherein Re1 and Re2 are taken together to form a saturated carbon ring and CO2 meets the carbonate portion, as evidenced by Jeong which teaches that a copolymer of an epoxy and carbon dioxide will have the formula 
    PNG
    media_image2.png
    135
    300
    media_image2.png
    Greyscale
(para 8). Keyworth further teaches an over 99% selectivity toward the polycarbonate portion over the polyether portion (para 168), which meets the claimed m/(n+m) is greater than 0 and less than 1 since this correlates to 99/1+99 = 0.99 to less than 1. The above Mn of 25,400 g/mol also meets where m+n is greater than 1000.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.